internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 - plr-113621-02 date date re distributing controlled state n a b c d e f g h i j business y year date plr-113621-02 k l agreements dear we respond to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in and with letters dated march and date the information submitted for consideration is summarized below distributing is a state n corporation that has outstanding d shares of class a voting_stock and e shares of class b nonvoting common_stock both classes of which are owned by two brothers a and b and their lineal decendants and their sister c and other minority interests the a group of shareholders collectively owns f shares of the class a stock and g shares of the class b stock the b group of shareholders collectively owns f shares of the class a stock and h shares of the class b stock c and other minority interests collectively own i shares of the class a stock and j shares of the class b stock controlled is a state n corporation recently formed to effectuate the proposed transaction distributing has been engaged continuously in business y since year distributing has provided financial information that indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct of business y for the past years due to disagreements over the management operation and expansion of business y and as a result of a mediated settlement reached on date of a lawsuit between the shareholder groups the a group and the b group together with c and the minority interests have decided to divide distributing’s business_assets and liabilities and go their separate ways accordingly they propose the following transaction i distributing will transfer to controlled a portion of its assets in exchange for k shares of controlled class a voting common_stock and l shares of controlled class b non voting common_stock and controlled’s assumption_of_liabilities ii distributing then will distribute all of these shares of controlled stock to the a group shareholders categorically and proportionately in exchange for all of their shares of distributing stock with the result that no member of the a group will own any stock in distributing after the exchange plr-113621-02 the taxpayers have made the following representations in connection with the proposed transaction a b c d e f g h the fair_market_value of the stock of controlled received by each of the a group shareholders will be approximately equal to the fair_market_value of the distributing stock to be surrendered by each of the a group shareholders in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business purposes to resolve shareholder disputes and different management plans and to comply with a mediated settlement resulting from a lawsuit between the shareholder groups the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes distributing is an s_corporation within the meaning of sec_1361 of the internal_revenue_code and controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the proposed transaction there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or plr-113621-02 j k l m n o p otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no property is being transferred between distributing and controlled upon which any investment_credit determined under sec_46 has been or will be claimed distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock there are no continuing planned or intended transactions between distributing and controlled following the distribution except as described in agreements regarding an option to purchase certain inventories and assets from controlled by a b group corporation but any payments made in connection with all continuing transactions if any will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of assets in exchange for the stock of controlled and the assumption_of_liabilities followed by the distribution of all of the stock of controlled to the a group in exchange for all of the stock of distributing owned by such shareholder group will qualify as a reorganization within the meaning of sec_368 plr-113621-02 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled solely in exchange for the stock of controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets in exchange for the stock of controlled sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled to the a group shareholders in exchange for all of their stock in distributing sec_361 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately before their transfer to controlled sec_362 the holding_period of the assets transferred to controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the a group shareholders upon receipt of the controlled stock in exchange for their distributing stock sec_355 the basis of the controlled stock in the hands of each of the a group shareholders will be the same as the basis of the distributing stock surrendered by each of them in exchange therefor sec_358 the holding_period of the controlled stock received by each of the a group shareholders will include the holding_period of the distributing stock surrendered by each of them provided such stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 following distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the about rulings the ruling contained in this letter is predicted upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement plr-113621-02 executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s authorized representative sincerely filiz a serbes chief branch office of the associate chief_counsel corporate cc
